Title: To Benjamin Franklin from the Marquis de Deux-Ponts, 22 August 1783
From: Deux-Ponts, Christian, marquis de
To: Franklin, Benjamin


          
            Sir
            Tugny near Reims August the 22d. 1783
          
          I put so much confidence in your Excellencys friendship to me, that I depend on your
            forgiveness, for the freedom I take, to beg of you the conveyance of the inclos’d to
            Chevr. La Luzerne which includes some Lines to my american friends. I shall be very
            particularly oblig’d to you for it and am with wery respectfull sentiments Your
            Excellencys Most obedient Servant
          
            De Deuxponts
          
        